Citation Nr: 0802170	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected right knee disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected seizure disorder.

3.  Entitlement to service connection for fibromyalgia, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for a neck disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected psychiatric disorder.

7.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected 
right knee disorder.

8.  Entitlement to service connection for sleep apnea, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

9.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
October 1982 and from January 1991 to March 1991.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

The issues of entitlement to an initial evaluation in excess 
of 10 percent for a service-connected psychiatric disorder, 
entitlement to service connection for sleep apnea, 
entitlement to service connection for chronic fatigue 
syndrome, and entitlement to service connection for a right 
hip disorder are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In October 2007, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to an initial evaluation in excess of 10 
percent for a service-connected right knee disorder.

2.  In October 2007, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to an initial evaluation in excess of 10 
percent for a service-connected seizure disorder.

3.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

4.  The medical evidence of record does not show a current 
diagnosis of fibromyalgia for which service connection may be 
granted.

5.  The medical evidence of record does not show that the 
veteran's currently diagnosed neck disorder is related to 
military service.

6.  The medical evidence of record does not show that the 
veteran's currently diagnosed low back disorder is related to 
military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
evaluation in excess of 10 percent for a service-connected 
right knee disorder have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
evaluation in excess of 10 percent for a service-connected 
seizure disorder have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).

3.  Fibromyalgia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.317 (2007).

4.  A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Knee Disorder and Seizure Disorder

In March 2004, the veteran filed claims for service 
connection for a right knee disorder and a seizure disorder.  
By a rating decision dated in February 2005, the issue of 
service connection for a right knee disorder was denied and 
the issue of service connection for a seizure disorder was 
granted and a 10 percent evaluation was assigned.  
Subsequently, in a June 2006 rating decision, the issue of 
service connection for a right knee disorder was granted and 
a 10 percent evaluation was assigned.  The veteran perfected 
an appeal to these issues in June 2006.  In a transcript of 
an October 2007 videoconference hearing before the RO, the 
veteran reported that he wished to withdraw the issues of 
entitlement to an initial evaluation in excess of 10 percent 
for a service-connected right knee disorder and entitlement 
to an initial evaluation in excess of 10 percent for a 
service-connected seizure disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Oral statements 
are valid for the purpose of withdrawing a claim if made by 
the veteran while on the record at a hearing.  38 C.F.R. § 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to these issues, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to the issues of entitlement to an 
initial evaluation in excess of 10 percent for a 
service-connected right knee disorder and entitlement to an 
initial evaluation in excess of 10 percent for a 
service-connected seizure disorder.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the issues of entitlement to 
an initial evaluation in excess of 10 percent for a 
service-connected right knee disorder and entitlement to an 
initial evaluation in excess of 10 percent for a 
service-connected seizure disorder.  As such, the Board finds 
that the veteran has withdrawn his claim as to these issues, 
and accordingly, the Board does not have jurisdiction to 
review the appeal as to the issues of entitlement to an 
initial evaluation in excess of 10 percent for a 
service-connected right knee disorder and entitlement to an 
initial evaluation in excess of 10 percent for a 
service-connected seizure disorder, and they are dismissed.

Fibromyalgia

With respect to the veteran's claims for service connection 
for fibromyalgia, a neck disorder, and a low back disorder, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Prior to initial adjudication, a letter dated in 
April 2004 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in 
December 2004 and March 2006, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claims.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA is authorized to compensate any Persian Gulf veteran with 
a chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117. 

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and (12) 
abnormal weight loss.  Id. 

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

The veteran's service medical records are negative for any 
diagnosis of fibromyalgia.

There is no post-service medical evidence of record which 
provides a diagnosis of fibromyalgia.

The medical evidence of record does not show that the veteran 
has a current diagnosis of fibromyalgia.  While the medical 
evidence for record shows that the veteran has complained of 
various muscle and joint pains, all of these complaints have 
been attributed to various clinical diagnoses.  The is no 
medical evidence of record that shows that the veteran has a 
current diagnosis of a pain disorder that is independent of 
his other various diagnoses, to include a right knee 
disorder, a right hip disorder, a neck disorder, and a back 
disorder.  In this regard, the Board notes that 
service-connection has already been established for a right 
knee disorder, the issue of entitlement to service connection 
for a right hip disorder is being remanded for further 
adjudication, and service connection is being denied for a 
neck disorder and a back disorder.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the medical evidence of record does not show 
that the veteran has a current diagnosis of fibromyalgia.  As 
such, service connection for fibromyalgia is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of fibromyalgia, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck Disorder and Low Back Disorder

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of any neck or low back 
disorders.

After separation from military service, a December 2002 
private medical examination report stated that the veteran 
complied of neck and low back pain.  He reported that he had 
a previous history of low back discomfort and sciatic type 
symptoms in high school and that these symptoms had continued 
"off and on."  After physical examination, the impression 
was degenerative cervical disc at C5-C6.  The examiner also 
stated that the veteran had degenerative changes in the 
lumbar area of the back.  The medical evidence of record 
shows that neck and low back disorders have been consistently 
diagnosed since December 2002.

A January 2004 private medical report gave an impression of 
degenerative disc disease of the lumbar spine.  The examiner 
stated that the veteran's low back symptoms may have been 
caused by a "pars" fracture.

A September 2004 private medical report stated that the 
veteran had experienced low back symptoms for the previous 
"10+" years.  The medical evidence of record shows that the 
veteran underwent a lumbar spinal fusion of L5-S1 in 
September 2004.

In a December 2004 private medical report, the veteran stated 
that he had a "pars defect when he was in his teens and he 
says he had an L5 injury prior to the military."  The 
veteran reported that he experienced low back pain during 
active duty service, but did not complain about it and self-
treated the symptoms.  After physical examination, the 
diagnosis was mechanical low back strain with a previous L5-
S1 fusion.

In a transcript of an October 2007 videoconference hearing 
before the Board, the veteran stated that he was diagnosed 
with degenerative disc disease in 1979 or 1980, during active 
military service, but that the medical records of this 
diagnosis were subsequently lost.  The veteran stated that he 
subsequently self-treated the symptoms.

The medical evidence of record does not show that the 
veteran's currently diagnosed neck disorder or low back 
disorder are related to military service.  There is no 
medical evidence of record that these disorders were 
diagnosed during military service.  While the veteran states 
that he experienced a low back disorder during military 
service, but did not outside seek treatment for it, the 
veteran's service medical records show that he actively and 
consistently stated that he did not have any complaints or 
diagnoses of back disorders.  In the transcript of the 
October 2007 videoconference hearing before the Board, the 
veteran stated that he injured his back in 1979 or 1980.  
However, the veteran repeatedly stated that he did not have, 
and had never had, recurrent back pain in Reports of Medical 
History dated in July 1986, September 1987, June 1992, July 
1997, and July 2002.  No spine or back problems were found on 
service medical examinations in October 1982, July 1986, 
September 1987, January 1992, July 1997, and July 2002.  
These medical records are not consistent with a regular 
omission of complaints, as they show that the veteran 
consistently complained of other ailments, such as 
respiratory problems and knee problems.  While the veteran 
has current diagnoses of neck and low back disorders, there 
is no medical evidence that these disorders were diagnosed 
prior to December 2002, over 11 years after separation from 
active military service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

Furthermore, there is no medical evidence of record which 
relates the veteran's currently diagnosed neck and back 
disorders to military service.  In regards to the veteran's 
low back disorder, all medical evidence of record regarding 
the etiology states that it was incurred prior to military 
service.  However, as the veteran's service medical records 
do not contain any evidence whatsoever of a low back disorder 
of any kind, and there is no medical evidence of record that 
discusses a low back disorder prior to December 2002.

In regards to the veteran's neck disorder, there is no 
medical evidence of record that discusses the etiology of the 
currently diagnosed disorder.  In the transcript of the 
October 2007 videoconference hearing before the Board, the 
veteran claimed that his currently diagnosed neck disorder 
was related to an undiagnosed illness that occurred after his 
service in the Persian Gulf.  However, there is no medical 
evidence of any kind that the veteran's currently diagnosed 
neck disorder cannot be attributed to any known clinical 
diagnosis.  In fact, the veteran's neck disorder has been 
clinically diagnosed as a degenerative cervical disc 
disorder, thus firmly ruling out the possibility of it being 
a symptom of an undiagnosed illness.  See 38 C.F.R. § 3.317.  
Accordingly, there is no medical evidence of record that 
relates the veteran's low back disorder to military service 
or the veteran's neck disorder to military service or to an 
undiagnosed illness.  As such, service connection for a low 
back disorder and a neck disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a service-connected right knee disorder is 
dismissed.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a service-connected seizure disorder is 
dismissed.

Service connection for fibromyalgia is denied.

Service connection for a low back disorder is denied.

Service connection for a neck disorder is denied.


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for a service-connected psychiatric disorder, and service 
connection for a right hip disorder, sleep apnea, and chronic 
fatigue syndrome.

In regards to the claim for an initial rating in excess of 10 
percent for a service-connected psychiatric disorder, VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the veteran last underwent comprehensive VA 
examinations of his service-connected psychiatric disorder in 
December 2004, approximately 3 years ago.  The transcript of 
the October 2007 videoconference hearing before the Board 
shows that the veteran reported that his psychiatric disorder 
had increased in severity since that time.  The Board 
therefore concludes that an additional VA examination is 
needed to provide a current picture of the service-connected 
psychiatric disorder at issue on appeal.  38 C.F.R. §§ 3.326, 
3.327 (2007).

In regard to the claim for service connection for a right hip 
disorder, in the transcript of the October 2007 
videoconference hearing before the Board, the veteran stated 
that his right hip disorder was secondary to his right knee 
disorder.  The medical evidence of record shows that the 
veteran has a current diagnosis of a right hip disorder.  
Furthermore, service-connection for a right knee disorder has 
already been established.  There is no medical evidence of 
record that discusses whether the veteran's currently 
diagnosed right hip disorder is related to his 
service-connected right knee disorder.  Accordingly, the 
applicable regulations provide that a medical examination 
should be scheduled in order to determine whether the 
veteran's currently diagnosed right hip disorder was caused 
or aggravated by his service-connected right knee disorder.  
38 C.F.R. § 3.159(c)(4) (2007).

In regards to the claim for service connection for sleep 
apnea, the medical evidence of record shows that the veteran 
has a current diagnosis of sleep apnea.  In addition, a May 
1996 private medical report stated that the veteran's sleep 
apnea was caused by a reconstructive septoplasty.  In turn, a 
January 1994 private medical report stated that the veteran 
was recommended for a septoplasty and external nasal 
construction to repair an "old nasal trauma."  Furthermore, 
the veteran's service medical records show that he sustained 
a nasal fracture in May 1983.  While this falls outside the 
date of the veteran's active military service, the veteran 
was serving in the Naval Reserves at that time.  Furthermore, 
the veteran's service medical records show that he was 
treated for this nasal fracture by a military physician on 3 
separate days within 1 week of the nasal fracture.  
Accordingly, there is evidence that this nasal fracture may 
have been sustained while the veteran was on active duty for 
training or inactive duty for training and the nasal fracture 
may have ultimately led to his currently diagnosed sleep 
apnea.

In regards to the claim for service connection for chronic 
fatigue syndrome, the medical evidence of record shows that 
the veteran has a current diagnosis of chronic fatigue.  
Furthermore, there is no medical evidence of record that 
attributes the veteran's currently diagnosed chronic fatigue 
to any known clinical diagnosis.  This is substantiated by a 
January 2004 VA Gulf War examination report which stated that 
the examiner could not explain the veteran's symptoms and 
could not exclude an "unexplained illness" as the cause.  
However, the medical evidence of record does not provide 
sufficient information to determine whether the veteran's 
currently diagnosed chronic fatigue is manifested to a degree 
of 10 percent disabling or more, a requirement for 
presumptive service connection under 38 U.S.C.A. § 1117.  A 
10 percent evaluation is warranted for chronic fatigue 
syndromes which wax and wane but result in periods of 
incapacitation of at least 1 but less than 2 weeks total 
duration per year, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.88a, Diagnostic Code 6354.  For 
the purposes of this rating, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  Id. at Note.  Additionally, the veteran has 
already received service-connection for a seizure disorder 
and a depressive disorder.  There is no medical evidence of 
record that addresses whether the veteran's chronic fatigue 
is caused or aggravated by these disorders or the treatment 
prescribed for these disorders.  Accordingly, the applicable 
regulations provide that a medical examination should be 
scheduled in order to determine whether the veteran's 
currently diagnosed chronic fatigue disorder is manifested to 
a degree of 10 percent disabling or more or was caused or 
aggravated by his service-connected seizure and depressive 
disorders.  38 C.F.R. §§ 3.159(c)(4), 3.326 (2007).

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain the 
veteran's service personnel records and 
any other records which would show the 
dates that the veteran served on active 
duty for training and inactive duty for 
training purposes.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.	After the above action has been 
completed, if the veteran's service 
personnel records show that the nasal 
fracture he incurred in 1983 occurred 
during a period of active duty for 
training or inactive duty for training, 
the veteran must be afforded a VA 
examination to ascertain the etiology 
of any sleep disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any sleep 
disorder found is related to the 
veteran's May 1983 nasal fracture and 
subsequent septoplasty.  If such a 
determination cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The veteran must be provided with an 
examination to determine the current 
severity of his service-connected 
psychiatric disorder.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to the service-connected 
psychiatric disorder: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score, 
together with an explanation of what 
the score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  The 
report must be typed.

4.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any right hip disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any right hip 
disorder found is related to the 
veteran's period of military service or 
to a service-connected disorder, to 
specifically include whether any hip 
disorder was caused or is aggravated by 
the veteran's service-connected right 
knee disorder.  If such a determination 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

5.	The veteran must be afforded a VA 
examination to ascertain the current 
symptomatology and etiology of any 
chronic fatigue disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, the examiner must state the 
level of disability caused by the 
veteran's chronic fatigue, to 
specifically include the frequency of 
any periods of incapacitation requiring 
bed rest and treatment prescribed by a 
physician.  The examiner must also 
state whether the veteran's chronic 
fatigue symptoms are controlled by 
continuous medication.  Based upon 
review of the service and post-service 
medical records, the examiner must also 
provide an opinion as to whether any 
chronic fatigue disorder found is 
related to the veteran's period of 
military service or to a 
service-connected disorder, to 
specifically include the veteran's 
seizure disorder, depressive disorder, 
and any treatment prescribed for these 
disorders, or if any chronic fatigue is 
just a symptom of a service-connected 
disorder, rather than a separate 
disorder.  If such a determination 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

6.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

7.	The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


